*719OPINION
By ROSS, J.
Considerable discussion occurs in briefs of counsel as to the relative value of the testimony of physicians as compared with that of laymen, when directed to the ex-istance of disease. We find it unnecessary to express an opinion upon this matter.
Taking into consideration the proximity of death to the date upon which the policy was issued, the undisputed cause of death, the certificate of Dr. Abbott having been introduced by the plaintiff below and showing the cause of death to be “Pulmonary Tuberculosis,” the -nature of the disease and the direct and positive evidence by one who could have no reason to misrepresent facts as to the existence of the disease at the time the policy was issued, we are forced to the conclusion that the verdict was manifestly against the weight of the evidence and that the judgment must be reversed and the cause remanded for a new trial.
HAMILTON, PJ, and CUSHING, J, concur.